Herlihy, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board. The board found that at the time claimant was receiving benefits he was a duly elected Town Assessor for which he was compensated. The claimant contends he assumed he was not required to report the form of work since it was not a “real job”. The board determined that the work rendered by the claimant to the town constituted employment and, therefore, he was ineligible for benefits paid, which were recoverable, and that he was further subject to a forfeiture of benefits. (See Labor Law, § 594; Matter of Vick [Catherwood], 12 A D 2d 120.) Decision affirmed, without costs. Gibson, P. J., Reynolds, Staley, Jr., and Brink, JJ., concur with Herlihy, J.